DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on September 13, 2021 has been entered.  Claim(s) 6 and 18 has/have been cancelled.  Therefore, claims 1-5, 7-17 and 19-22 remain pending in the application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-10 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US 2015/0235990, hereinafter “Cheng”).

	Regarding claim 8, Cheng teaches in Figs. 1A-1M and 2 (Figs. 1G-1J and 2 shown below) and related text a method comprising: 
forming a semiconductor device (Figs. 1A-1D ), the semiconductor device comprising one or more dies (10, Fig. 2 and ¶[0013]); 
forming first connectors (24, Fig. 1F and ¶[0021]) and second connectors (26, Fig. 1G and ¶[0021]) on a first side of the semiconductor device, wherein forming each of the second connectors comprises plating a conductive column (26’, Fig. 1G and ¶[0021]) on the first side of the semiconductor device and depositing a solder material (i.e. top portion of bump 26, Fig. 1G and ¶¶[0021]-[0023]) on the conductive column, the conductive column extending further from the first side of the semiconductor device than the first connectors (Fig. 1G); 
(32, Fig. 1H and ¶[0024]) to the first connectors on the first side of the semiconductor device, wherein following mounting the second die, each of the conductive columns of the second connectors overlap sidewalls of the second die (Fig. 1H); 
after mounting the second die to the first connectors, mounting the semiconductor device to a front side of a package substrate (30, Fig. 1K and ¶[0023]) by the second connectors, the second die being at least partially disposed in a cavity (36, Fig. 1K and ¶[0028]) of the package substrate; and 
after mounting the semiconductor device to the package substrate, attaching a heat dissipation feature (40, Figs. 1M and 2 and ¶[0035]) to a surface of a second side of the semiconductor device, the heat dissipation TSMP20140702USo2Page 3 of 13feature extending laterally further than the semiconductor device (Fig. 2), the second side being at an opposite surface from the first side.  

    PNG
    media_image1.png
    493
    745
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    524
    745
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    383
    767
    media_image3.png
    Greyscale



Regarding claim 9 (8), Cheng further teaches forming a first encapsulant (34, Fig. 1J and ¶[0024]) between the second die and the semiconductor device, the first encapsulant surrounding the first connectors (Fig. 1J).  
Regarding claim 10 (8), Cheng further teaches forming a second encapsulant (46, Fig. 1L and ¶[0026])on the front side of the package substrate, the second encapsulant surrounding the second connectors.  
Regarding claim 13 (8), Cheng further teaches forming third connectors (44, Fig. 1N and ¶[0038]) on a back side of the package substrate, the back side being opposite the front side (Fig. 1N).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2008/0116589, hereinafter “Li,” previously cited) in view of Joshi et al. (US 2002/0192935, hereinafter “Joshi,” previously cited) and Cheng et al. (US 2015/0235990, hereinafter “Cheng”).
Regarding claim 8, Li in Fig. 1 (shown below) and related text teaches a method comprising: 
(18 and 12, Fig. 1 and ¶[0011]); 
forming first connectors and second connectors on a first side of the semiconductor device (26 and 22, Fig. 1 and ¶¶[0012]-[0013]), the second connectors extending further form the first side of the semiconductor device than the first connectors (Fig. 1); 
mounting a second die (28, Fig. 1 and ¶[0012]) to the first connectors on the first side of the semiconductor device (Fig. 1 and ¶[0012]), wherein following mounting the second die, each of the second connectors overlap sidewalls of the second die (Fig. 1); 
after mounting the second die to the first connectors, mounting the semiconductor device to a front side of a package substrate (32, Fig. 1 and ¶[0013]) by the second connectors (22, Fig. 1 and ¶[0013]), the second die being at least partially disposed in a cavity of the package substrate (30, Fig. 1 and ¶[0014]); and 
attaching a heat dissipation feature (¶[0019]) to a second side of the semiconductor device, the second side being at an opposite surface from the first side (¶[0019]).
	

    PNG
    media_image4.png
    323
    556
    media_image4.png
    Greyscale



Li, however, does not explicitly teach that the second connectors each comprise a conductive column and a solder material, wherein forming second connectors comprises plaiting a conductive column on the first side of the semiconductor device and depositing a solder material on the conductive column, and as a result that the conductive column extend further from the first side of the semiconductor device than the first connectors and overlaps sidewalls of the second die.  Li also does not explicitly teach that the heat dissipation feature is attached to a surface of a second side of the semiconductor device after mounting the semiconductor device to the package substrate, wherein the heat dissipation feature extends laterally further than the semiconductor device.
To being with, replacing solder balls connectors disclosed by Li with a connector that comprises a conductive column and a solder material is well-known in the art as evidence by Joshi (¶¶[0046]-[0047]).  Specifically, Joshi teaches that a conductive column with a solder material as an alternative connector to the solder ball that provides an overall improved connector type (¶[0045]), wherein the conductive column of the connectors can be formed by plating a conductive column on a device (¶[0047]). 

Moreover, Cheng in a similar field of endeavor, teaches a method of forming an integrated circuit package similar to that disclosed by the combined teaching of Li and Joshi which includes after mounting the semiconductor device to the package substrate (30, Fig. 1K and ¶[0023]), attaching a heat dissipation feature (40, Figs. 1M and 2 and ¶[0035]) to a surface of a second side of the semiconductor device, the heat dissipation TSMP20140702USo2Page 3 of 13feature extending laterally further than the semiconductor device (Fig. 2), the second side being at an opposite surface from the first side in order to improve dissipation of heat from the package.
Thus, since the prior art teaches all of the claimed elements the results would be predictable to one of ordinary skill in the art and, as such, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to attach the heat dissipation feature disclosed by Cheng to a surface of a second side of the semiconductor device after mounting the semiconductor device to the package substrate in the method disclosed by the combined teaching of Li and Joshi, where the heat dissipation feature extends laterally further than the semiconductor device, in order to improve dissipation of heat from the package.
Regarding claim 14 (8), the combined teaching of Li, Joshi and Cheng further discloses wherein the cavity is a through hole (Li, Fig. 1 and ¶[0015]).

Claims 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Joshi and Cheng as applied to claims 8 and 14 above and further in view of Degani et al. (US 5,608,262, hereinafter “Degani,” previously cited).
Regarding claim 10 (8), the combined teaching of Li, Joshi and Cheng was discussed above in the rejection of claim 8.  Li, Joshi and Cheng, however, do not explicitly teach forming a second encapsulant on the front side of the package substrate, the second encapsulant surrounding the second connectors.
Degani, in a similar field of endeavor, teaches in Fig. 6 (shown above) and related text forming a second encapsulant (22, Fig. 6 and col. 5, ll. 30-35 and 58-60) on the front side of the package substrate (12, Fig. 6 and col. 4, ln. 2), the second encapsulant surrounding the second connectors (21, Fig. 4 and col. 4, ll. 26-40) in order to protect the connectors and the overall device (col. 4, ll. 30-35).
Thus, since the prior art teaches all of the method steps the results of using such steps would be predictable to one of ordinary skill in the art and, as such, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to form a second encapsulant as disclosed by Degani on the front side of the package substrate disclosed by Li, Joshi and Cheng, such that the second encapsulant surrounds the second connectors in order to protect the second connectors and the overall device.
Regarding claim 11 (10), the combined teaching of Li, Joshi, Cheng and Degani discloses wherein the second encapsulant (22, Degani, Fig. 6) surrounds the second die and at least partially fills the cavity of the package substrate (Degani, Fig. 6).
Regarding claim 15 (14), teaching of Li, Joshi and Cheng was discussed above in the rejection of claim 14.  Li, Joshi and Cheng, however, do not explicitly teach, forming a second encapsulant on the front side of the package substrate, the second encapsulant surrounding the second connectors and the second die, the second encapsulant filling the through hole and having a bottom surface which is level with a back side of the package substrate.
Degani, in a similar field of endeavor, teaches in Fig. 6 (shown above) and related text forming a second encapsulant (22, Fig. 6 and col. 5, ll. 30-35 and 58-60) on the front side of the package substrate (12, Fig. 6 and col. 4, ln. 2), the second encapsulant surrounding the second connectors (21, Fig. 4 and col. 4, ll. 26-40) and the second die, the second encapsulant filling the through hole and having a bottom surface which is level with a back side of the package substrate (Degani, Fig. 4) in order to protect the connectors and the overall device (col. 4, ll. 30-35).
Thus, since the prior art teaches all of the method steps the results of using such steps would be predictable to one of ordinary skill in the art and, as such, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to form a second encapsulant as disclosed by Degani on the front side of the package substrate disclosed by Li, Joshi and Cheng, such that the second encapsulant surrounds the second connectors in order to protect the second connectors and the overall device.
Allowable Subject Matter
Claim(s) 1-5, 7, 16-17 and 19-22 are allowed.  Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method for forming an integrated circuit package recited in the claim, particularly characterized by the steps of attaching a heat dissipation feature to a workpiece after mounting the workpiece with a die stack bonded thereto to a package substrate and forming a first encapsulant having a lateral extent less than a lateral extent of the package substrate, after attaching the heat dissipation feature, the first encapsulant extending over the heat dissipation feature and along and contacting sidewalls of the heat dissipation feature, in combination with all other method steps recited in the claim(s).   The closest prior art of record to Li et al (US 2008/0116589) and Pagaila et al. (US 2012/0018114) fails to teach or suggest all of the limitations of the independent claim 1.  Specifically, Li et al. and Pagaila et al. fail to teach the above noted claim limitations.  Claim(s) 2-5 and 7, which either directly or indirectly depend from claim(s) 1, and which include all of the limitations recited in claim(s) 1, is/are allowed for the similar reasons. 
Regarding claim 12, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to 
Regarding claim 16, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method for forming an integrated circuit package recited in the claim, particularly characterized by the steps of attaching a heat dissipation feature to a first semiconductor device after bonding second connectors of the first semiconductor device to a package substrate and disposing a first encapsulant laterally surrounding the heat dissipation feature extending laterally further than lateral extents of the first semiconductor device and the first semiconductor device after attaching the heat dissipation feature, in combination with all other method steps recited in the claim(s).   The closest prior art of record to Pagaila (US 2011/0031634), Tseng et al. (US 2012/0228764) and Li et al. (US 2008/0116589) fail to teach or suggest all of the limitations of the independent claim 16.  Specifically, Pagaila, Tseng et al. and Li et al. fail to teach the above noted claim limitations.  Claim(s) 17 and 19-22, which either directly or indirectly depend from claim(s) 16, and which include all of the limitations recited in claim(s) 16, is/are allowed for the similar reasons. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been fully considered and are persuasive.  Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/19/2021